Case 8:19-cv-00449-CEH-JSS Document 118 Filed 06/10/20 Page 1 of 2 PageID 2234




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 Waheed Nelson,

                          Plaintiff,
                                                       Case No. 8:19-cv-00449-CEH-JSS
 vs.

 Bob Gualtieri, et al.,

                          Defendants.
                                          /

          NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL AND
           AMENDED NOTICE OF DESIGNATION OF E-MAIL ADDRESSES

 Please take notice that the undersigned, JASON G. GORDILLO, hereby appears as counsel in

 the place and stead of PAUL G. ROZELLE on behalf of Defendant, BOB GUALTIERI, in his

 official capacity as Sheriff of Pinellas County, Florida (hereinafter “Sheriff”), and requests that

 all further pleadings be served on the undersigned. The case has been internally reassigned.

         Further, pursuant to Florida Rule of Judicial Administration 2.516, Defendant files this

 Amended Notice of Designation of E-Mail Addresses as follows:

                 Primary e-mail address (counsel):     jgordillo@pcsonet.com
                 Secondary e-mail address:             rreuss@pcsonet.com

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 10, 2020, I electronically filed the foregoing with
 the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
 filing to counsel of record.
                                                      Respectfully submitted,

                                                       /s/ Jason G. Gordillo
                                                       Jason G. Gordillo
                                                       Senior Associate Counsel
                                                       FBN: 00399663
Case 8:19-cv-00449-CEH-JSS Document 118 Filed 06/10/20 Page 2 of 2 PageID 2235




                                          10750 Ulmerton Road
                                          Largo, FL 33778
                                          jgordillo@pcsonet.com
                                          rreuss@pcsonet.com
                                          Telephone: (727) 582-6274
                                          Fax: (727) 582-6459
                                          Attorney for Sheriff




                                      2
